DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The recitation “to” after “800 T/m2” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cernohous et al. (US 2015/0114552) [hereinafter Cernohous] in view of Chen et al. (US 2017/0321435) [hereinafter Chen].
Cernohous discloses a plank (Fig. 2) comprising a first portion comprising a first layer (layer 34) comprising a plant material (paragraph [0059]), the first layer having an outer surface and an opposite inner surface, and a second portion comprising a magnesium oxide (MgO) composite base material (substrate 32; paragraph [0032]), wherein the first portion is thermally pressed to the second portion by a polyurethane reactive adhesive (adhesive 36; paragraph [0060]).
However, Cernohous fails to teach the first portion comprising a nonwoven fabric or a fiberglass mesh on the inner surface of the first layer comprising a plant material; a second layer comprising an adhesive paper material including a macromolecular glue, the macromolecular glue comprising 50-55% melamine, 35-40% plasticizer, and 3-5% formaldehyde; and a third layer comprising one of bamboo, wood or paper.
Chen teaches an engineered plank material for flooring (Fig. 1), wherein the first portion includes a first layer comprising a plant material (layer 101; paragraph [0024]), the first layer having an outer surface and an opposite inner surface, the inner surface including one of a nonwoven fabric and a fiberglass mesh (layer 107; paragraphs [0024-0025]), a second layer comprising an adhesive paper material including a macromolecular glue, the macromolecular glue comprising 50-55% melamine, 35-40% plasticizer, and 3-5% formaldehyde (layer 102; paragraphs [0018-0019]); and a third layer comprising one of bamboo, wood or paper (layer 103; paragraph [0024]) for the purpose of providing a flooring material that is more waterproof, fireproof and more resistant to impact than existing conventional flooring (paragraph [0002]).
Both Cernohous and Chen teach flooring materials and therefore are analogous art.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the plank in Cernohous to comprise a first layer comprising a plant material, the first layer having an outer surface and an opposite inner surface, the inner surface including one of a nonwoven fabric and a fiberglass mesh, a second layer comprising an adhesive paper material including a macromolecular glue, the macromolecular glue comprising 50-55% melamine, 35-40% plasticizer, and 3-5% formaldehyde; and a third layer comprising one of bamboo, wood or paper as taught by Chen in order to form a flooring material that is more waterproof, fireproof and more resistant to impact than existing conventional flooring.
	Regarding claim 2, Chen teaches the plant material of the first layer of the first portion comprising bamboo or wood, and the first layer and the third layer of the first portion being constructed from bamboo and wood that has been dry balanced and permeated with flame retardant material (claims 1 and 3).
	Regarding claim 3, Chen teaches the one of the bamboo, wood or paper of the third layer of the first portion is plant material that has been de-sugared and skimmed (claim 4).
	Regarding claim 4, Chen teaches the plant material of the third layer of the first portion that has been de-sugared and skimmed being de-sugared and skimmed at a controlled steam pressure between 245 and 490 kPa (claim 5).
	Regarding claim 5, Chen teaches the plant material of the first layer of the first portion being a veneer with a thickness of at least 0.45mm (paragraph [0024]), and the first layer including a nonwoven fabric, and the nonwoven fabric is at least 20 mesh nonwoven fabric (paragraphs [0024-0025]).
	Regarding claim 6, Chen teaches the adhesive paper material of the second layer of the first portion comprising 0.05 mm thick adhesive paper infused with the macromolecular glue (paragraph [0024]).
	Regarding claim 7, Chen teaches the third layer (layer 103) being a paper, and the paper comprising 0.2 mm thick kraft paper (paragraph [0024]).
	Claim 9 defines the product by how the product was made. The limitation “cold press occurs at a pressure of about 8 Kg/cm2 to about 10 Kg/cm2 and a time of between about 3 hours and about 5 hours" is deemed a process limitation. Thus, claim 9 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies bonding the first portion to the second portion. As shown above, Cernohous in view of Chen suggests such a product.
Claim 10 defines the product by how the product was made. The limitation “hot press occurs at a pressure of about 800 T/m2 and a time of between about 6 minutes and about 8 minutes" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies bonding the first portion to the second portion. As shown above, Cernohous in view of Chen suggests such a product.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cernohous in view of Chen as applied to claim 1 above, and further in view of Esbelin (US 2019/0145109).
	Cernohous teaches a balancing layer (layer 38), but fails to teach the balancing layer comprising a vinyl layer.
	Esbelin teaches that it is well known in the flooring art to have a vinyl balance layer for the purpose of improving the dimensional stability of the panel (paragraphs 0042-0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balancing layer in Cernohous to comprise a vinyl layer as suggested by Esbelin in order to improve the dimensional stability of the panel.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Cernohous and Chen both fail to teach or suggest the limitation of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781